MEMORANDUM *
Jose Dolores Martinez-Nunez and Abigail Nunez petition for review of a Board of Immigration Appeals’ decision dismissing their appeal. The disposition of their appeal is controlled by Shaar v. INS, 141 F.3d 953 (9th Cir.1998). Because they remained in the country beyond the time scheduled for voluntary departure and did not demonstrate “exceptional circumstances” for their failure to depart as ordered, they are not entitled to suspension of deportation. Id. at 959.
PETITIONS DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.